Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The claims received 11/18/2021 are entered. Claims 5, 8, 12, 14, 16, 19, 22, and 23 are cancelled and claims 26-28 are new. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “tubular membrane” of claim 27 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-7, 9-11, 13, 15, 17, 18, 20, 21, and 24-28 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 11 of U.S. Patent No. 10,584,906. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 2, and 4 of the cited patent include the features of instant claim 1, except for the particular material selection and dependency structure. However as provided in the prior art rejection below, said materials are well known in the art for the same purpose. Further providing both the prime mover to remove permeate  (cited claim 2) and return flow path to return retentiate (cited claim 4) to cited claim 1 are obvious in an operating system to provide for flow after membrane treatment. Further although the dependency structure of the cited patent does not place other claims (referring to claims 3, 5, 6, and 11) in dependent form from claim 2+4, the features of various other claims are identical to those of the instant claims and therefor are also rejected on the ground of nonstatutory double patenting as they would be obvious to depend from claim 2+4. Still further the addition of mere control for already present structures is obvious as it is understood that the systems must be operated and a control device is a known alternative to manual operation. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“control device” in claims 3 and 6. The limitation combines the nonce term “device” with the function of “control”. A return to the specification shows that the control device is a “valve” [0037]. 
“expansion device” in claim 9. The limitation combines the nonce term “device” with the function of “expansion”. A return to the specification shows that the control device is a “valve” [0037]. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 7, 10, 11, 15, 13, 17, 18, and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wijmans et al (US 5,044,166), in view of Lee et al (US 5,062,273), in view of Han (US 2018/0257041), and in further view of Stark et al (US 9,987,568).
Regarding claims 1 and 7, Wijmans discloses a refrigeration system comprising:
a heat transfer fluid circulation loop (2, 4, 6, 8, and connecting lines therebetween) configured to allow a refrigerant to circulate therethrough;
a purge outlet (10) from the heat transfer fluid circulation loop;
at least one gas permeable membrane (16; as per 18:11-15 the membrane may be either of refrigerant-selective or air-selective) comprising a porous inorganic material (10:37 to 11:43 discuss membrane materials; specifically “polydimethylsiloxane (silicone rubber)” is listed 
a retentate return flow path (18/19 or 14) from the first side of the membrane to the heat transfer fluid circulation loop; and
further comprising a purge gas collector (13) between the purge outlet (10) and the membrane (16), wherein the purge gas collector (13) comprises a vessel having a volume for the collection and stratification of purge gas (element 13 of Wijmans is described as a condenser, as a condenser contains a volume for fluid to pass therethough, at least for a time the fluid is collected therein; further as the fluid is separated based on change of phase stratification also occurs).
Further regarding a purge gas collector, as stated above element 13 of Wijmans (referred to as a condenser) provides for a purge gas collector. However to the extent applicant may argue that element 13 of Wijmans is not a vessel Lee is provided. Lee shows a purge gas collector (32; also known as a receiver) in combination with a condenser (30). The purge gas collector/receiver (32) comprises a vessel having a volume for the collection and stratification of purge gas. It would have been obvious to one of ordinary skill in the art to have provided Wijmans with the purge gas collector/receiver of Lee in combination with the condenser as the use of receivers in the art is well known as accommodating storage for a system’s changing capacity. In other words the use of a receiver aids a circuit during transient conditions.
Wijmans lacks the listed materials, but does include that the membrane may include a support membrane layer (7:33).
Han discloses that utilizing MOF for gas separation membranes is old and well known ([0003])
It would have been obvious to one of ordinary skill in the art to have provided Wijmans with the supports as taught by Han in order to provide “high specific surface area, order and repeatable channel, good stability and diverse structure” as suggested by Han [0003].
Wijmans is silent concerning a controller for the refrigeration system and does not illustrate a prime mover as claimed. However Wijmans discloses that the pressure ratio across the membrane drives the process and that providing a vacuum on the permeate side of the membrane aids this pressure ratio (12:50-61) and that using a vacuum pump reduces the required size of the membrane (24:27-32). Wijmans provides for the use of a prime mover connected to the outlet stream (20 of figure 3 drives fluid back through 13 and ultimately to 17). Wijmans also discloses operating the purge system based on either time or pressure (8:58-9:11). In a previous office action on the merits the Examiner took Official Notice that using a controller for the purpose of operating a refrigeration cycle based on cooling demand is old and well known.  In his subsequent reply to this office action, the applicant did not traverse Examiner’s assertion of Official Notice with regard to these elements. Therefore the Official Notice statements by the Examiner regarding these elements are now taken as admitted prior art by Applicant. See MPEP §2144.03(C). It would have been obvious to one of ordinary skill in the art to have provided a prime mover (vacuum pump) to the exhaust port of Wijmans in order to allow for a decrease in the size of the membrane. Additionally allowing the control of both the prime mover and refrigeration system allows for energy savings as the system is operated only at a time of demand.
Further regarding claims 1 and 7, Stark provides for a prime mover/vacuum pump (112) which operates upon receipt of a purge signal. It would have been obvious to one of skill to have provided Wijmans with the vacuum pump of Stark for the reasons discussed above. Further it is noted that Wijmans illustrates systems using refrigerant selective membranes but discloses the 
Regarding claim 2, Wijmans discloses the heat transfer fluid circulation loop comprises a compressor (2), heat rejection heat exchanger (4), an expansion device (6), and a heat absorption heat exchanger (8) connected together by a conduit.
Regarding claim 4, Wijmans discloses the purge system is configured for continuous operation (the nature of a membrane is configured for continuous operation).
Regarding claim 10, Wijmans discloses a plurality of gas permeable membranes in series communication between the purge outlet and the exhaust port (shown in figures 6 and 7 of Wijmans albeit for a refrigerant selective membrane; Stark shows arrangement with air selective membrane). 17:14-29 of Wijmans discloses plurality of arrangements of membranes.
Regarding claim 11, Wijmans discloses operably coupling the first side of each of the plurality of membranes to the fluid circulation loop (38 of figure 6 or 52 of figure 7 returns to the fluid circulation loop where both receive fluid from the first side of each membrane).
Regarding claim 13, Wijmans discloses a pressure sensor (8:58-9:11 as the valve automatically operates based on pressure the pressure is sensed and there is a pressure sensor) operably coupled to the fluid circulation loop, and the controller generates the purge signal in response to output from the pressure sensor.
Regarding claim 15, Wijmans discloses a pressure sensor for creating a purge signal but is silent concerning a temperature sensor for the same. However in the art the correlation between vapor temperature and pressure is well known. It has been held that a "simple substitution of one known element for another to obtain predictable results” is obvious. In this instance the prior art provides for the element of a pressure sensor. It is known in the art to 
Regarding claim 17, Wijmans discloses the refrigeration system of claim 1, but lacks a gas detection sensor coupled to the second side of the membrane. Stark discloses a refrigerant gas detection sensor (120 and 124 combine to provide the pressure across the membrane which includes detection of a refrigeration gas property, namely pressure) coupled to the second side of the membrane, and the controller generates the purge signal in response to output from the refrigeration gas detection sensor. It would have been obvious to one of ordinary skill in the art to have provided the sensor of Start to Wijmans in order to enact purging during passive operation (figure 3).
Regarding claim 18, Wijmans discloses the controller is configured to generate the purge signal based at least in part on a timer setting (8:58-9:11).
Regarding claim 24, Wijmans discloses the purge outlet is operable coupled to the condenser (4).
Regarding claim 25, Wijmans and Stark disclose the method of claim 25 in operation of the apparatus as disclosed in claim 1, where Stark provides for below atmospheric pressure (1:8).
	
Claims 3, 6, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wijmans et al (US 5,044,166),  in view of Lee et al (US 5,062,273), in view of Han (US 2018/0257041), in view of Stark (US 9,987,568), and in view of Massengale (US 3,357,197).
Regarding claim 3, Wijmans discloses the refrigeration system of claim 1, but lacks a control device (“valve” as per §112.6 above) on retentate return flow path (18/19). Massengale discloses a similar heat transfer fluid circulation loop including a purge outlet (figure 1) including 
Regarding claim 6, Wijmans discloses the refrigeration system of claim 1, but lacks a control device (“valve” as per §112.6 above) on retentate return flow path (18/19). Massengale discloses a similar heat transfer fluid circulation loop including a purge outlet (figure 1) including a retentate return flow path (22) that includes a control device (23) operating in response to a purge signal (4:14-29). It would have been obvious to one of ordinary skill in the art to have provided Wijmans with the control device of Massengale on the retentate return flow path in order to prevent reverse flow from a relatively contaminant free composition of refrigerant.
Regarding claim 20, Wijmans and Massengale disclose in response to the purge signal to operate the control device (23 of Massengale) to provide a varying flow rate (open or closed) through the control device.
Regarding claim 21, Wijmans in combination of Massengale and Stark discloses the control valve (23 of Massengale) and prime mover (112 of Stark). Massengale further discloses that the control valve 23 is closed when the discharge valve 46 is opened and vice versa. Therefor it is clear in combination that the control valve is closed during operation of the prime mover and the prime mover is off when the control valve is open in order to prevent pumping down of the refrigeration cycle.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wijmans et al (US 5,044,166),  in view of Lee et al (US 5,062,273), in view of Han (US 2018/0257041), in view of Stark (US 9,987,568), and in view of Massengale (US 3,357,197), and in view of Matsuoka et al (US 2007/0101759).
Regarding claim 9, Wijmans discloses the retentate is returned to the heat absorption heat exchanger or to the compressor inlet (shown in figure 2), but lacks an expansion device. Matsuoka discloses a similar purge system for a refrigeration system including an expansion device (26) for returning retentate to the absorption heat exchanger or compressor. It would have been obvious to one of ordinary skill in the art to have expanded the return refrigerant in order to aid in prevention of liquid suction at the compressor.
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wijmans et al (US 5,044,166), in view of Lee et al (US 5,062,273), in view of Han (US 2018/0257041), in view of Stark et al (US 9,987,568), and in further view of Liu et al (US 8,673,067).
Regarding claim 26, Wijmans discloses the membrane as discussed in claim 1, but is silent concerning pore size. Stark discloses a pore size of 3.7 angstroms (2:49) which is within the range of 2.5-10. It would have been obvious to one of ordinary skill in the art to have provided Wijmans with the pore size as disclosed by Stark in order to achieve air selectivity as disclosed.
Wijmans is silent concerning a value for porosity. Liu discloses porosity effects the result of mechanical strength including ranges of 25-80% (10:20-27). It has been held that it is obvious to optimize results effective variables in this instance providing a porosity in the range of 5-95% is obvious in order to optimize the mechanical strength of the membrane.
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wijmans et al (US 5,044,166), in view of Lee et al (US 5,062,273), in view of Han (US 2018/0257041), in view of Stark et al (US 9,987,568), and in further view of Nair et al (US 2018/0326398).
Regarding claim 27, Wijmans as modified discloses the membrane of claim 1, but lacks the tubular membrane as claimed. Nair discloses the use of tubular membranes for separating ([0003]) including fiber diameter ranging from 100-2000 nm ([0022] includes “0.1 to 1 microns”) and fiber lengths of 0.2-2 m (“50 cm” [0060]). It would have been obvious to one of ordinary skill .
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wijmans et al (US 5,044,166), in view of Lee et al (US 5,062,273), in view of Han (US 2018/0257041), in view of Stark et al (US 9,987,568), and in further view of Ranjan et al (US 9,186,622).
Regarding claim 28, Wijmans as modified discloses the system of claim 1, but is silent concerning a nanosheet as claimed. Ranjan discloses (see abstract) a selectable membrane comprising a nanosheet having a thickness from 2-10 nm (overlapping the claimed 2-50 nm) and particles having a mean diameter from 5-5000 nm (overlapping the claimed 50-5000 nm). It would have been obvious to one of ordinary skill in the art to have used the nanosheet style membrane as taught by Ranjan in order to observe the overcoming of shortcomings identified by Ranjan such as lack of stability over time (bottom of column 1).
Response to Arguments
Applicant's arguments filed 11/18/2021 have been fully considered but they are not persuasive. 
Applicant refers to figure 1 of Wijmans in the remarks however citation to Wijmans is not limited to figure 1. Although Wijmans may illustrate embodiments having a refrigerant selective membranes (meaning allowing passage of the refrigerant and restricting passage of air); disclosed is both air and refrigerant selective membranes (18:11-15).
Further Wijmans notes the benefits of pumping to enhance membrane performance/reduce required membrane size (24:27-32). Stark illustrates the use of a vacuum pump with an air selective membrane. The combination does not result in the pumping of refrigerant passing through the membrane to system outlet as asserted by applicant.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R ZERPHEY whose telephone number is (571)272-5965.  The examiner can normally be reached on M-F 7:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763